Case 1:20-cr-00023-DLC Document 30 Filed 05/14/20 Page 1 of 3

Dear Judge Cote Usb ~ve ot bs<phy Guashard 0, ol) CR 60330N Le)

| tossed and turned making this decision as to write you or just let it go, my conscience motivated me ta
respond to Joe Guagiiardo request but not in the way he requested. | am appalled at the nerve of “Joe
Gags” sending me this email requesting a positive character letter. Joe Gags is nothing more then a
snake oil salesman hiding behind his short Police career and reverend collar. He has destroyed lives,
including family, friends and his own, by his self-gratifying, shellfish behaviors.

| have known Joe since the early 1980's but it took until the late 80’s to realize he is a con artist who lies
and cheats at every chance he gets, including family and friends. He talks a good game but it is all part of
his game. The part that makes it more upsetting is he allegedly became a registered Reverend to
enhance his ability to build the trust of others. If you were to follow the trail of his organizations and
affiliations, you wiil find a con game was the motivation. He is so good, many have not yet realized what
he is all about, when they do he moves on to another group of potential victims. | see no reason to show

Joe any leniency.

 

 

A concerned victim USDC SDNY

Thank you

 

DOC #:

DATE FILED: SI! Li, ah

 

 

 

 

 

 

 

 
 

Case 1:20-cr-00023-DLC Document 30 Filed 05/14/20 Page 2 of 3

Begaof

‘SIU SSNISIP O} JOOW JO Ye] 0} JUBM NOA JI a0 Au ED “jrewe
SIU} BUIAIQO8s 8g 1,UDjNOM NOK ‘AJO}SIY [291 SACU },UDID OM iI ‘aidoed
JO ys}eq B JO ajdoad uoli OM) 0} SIY} UBS | yuIU} }.uop BSed|d :
“ow Burdjay joj No yuey) | pue "HE MO}[OL
eseald 0} NOA yse | ‘auijapin6 Jo oje|du9} & uaym sey Adusoye AW

NT Ee er ee ee

Aw 0} yesds no yeu} yse AjuO ued | ‘aseo aU} JO s]le}ep ay}
SSNOSIP ued Ajjeal | pue Hurjse wi | Jey} Ss! NOYIP aowW Siu} SeyeW
JEUM ‘PINOM NOA pjnoo noA jt MOU Puke ‘NOK ano} Apeaue | asneoegq

SH! SIY} BUIAISO@ UNOA JI ‘aul Sp ‘JUD NOA apIoep NOA yt peal

NOA Jaye J] “OW djay 0} suoaWiOS yse 0} SALY 0} SI} Buisseuequa
MOY MOU 8—S {| ‘A}IUBIP YM SuayjO djey 0} SEM pip | peep.

Poo |ee1 aj} 988 | ‘SuaUjO djay O} paye1say JOASU | AIIU/A “SJOUO
Jo} uly} }yBu au} Hulop yo ayes ay} 40} ‘suaujo Joy Bury} JYBL au)
Op NOA saljaq 0} pasies sem | *a]GNOJ} Jo NO aw deay djay 0} NOA
Buljse oq p.| Aepawos yeu} jyBnou} e YIM } Op JOU pip | ‘}snu} INOA
UES O} SUOP SAj JOABJEYM NOA BiNSse | “SLU JO} JOJOBICYS JO 19}}9|
@ Bum Buuepisuod 10} NOA yuUeU} 0} SAY | JSOWSJO) pue JSII4
Case 1:20-cr-00023-DLC Document 30 Filed 05/14/20 Page 3 of 3

SAMPLE CHARACTER LETTER

Note: This letter is to be used only as a guide for providing information to a Judge handling
Joseph Guagliardo’s case that will be helpful to him in deciding what his sentence should be. It
is imperative that you express your own views in your own words. It is also essential that you

tell the truth. Please send the letter directly to Wenger & Arlia, Esqs. , 20 Vesey Street,
Suite 210, New York, NY 10007. DO NOT SEND THE LETTER TO THE COURT.

[Date]
Honorable Denise Cote
United States District Court

- - Southern District of New. York

500 Pear! Street
New York, NY 10007

Dear Judge Cote:

. Identify yourself by indicating what you do, For instance, “I am a construction
engineer,” or “Trun a contracting business,” or “I teach fourth grade at P.S. 100 in Brooklyn, ”
or “Iam the President of the World-Wide Sales Company.” Include any office that you may
occupy or honors that you have received. It is important that the Judge know something about
your background. This will give greater weight to what you say in the letter.

Second, state how long you have known Joseph Guagliardo, and indicate what your
relationship to him has been. For instance, “Joe and I have known each other since we were in
school together,” or “we volunteered together with the Special Olympics,” or “we have done
business together for five years.” The purpose of this part of the letter is to explain how it is that
you are able to give an opinion about him.

Third, explain what your view is of his reputation in the community, his character, and

other positive personality traits. Try to use as much detail as possible in this portion of the

letter. The emphasis should be on his integrity, honesty and decency. This portion of the letter
can include any outstanding accomplishments or good deeds performed by Mr.Guagliardo of
which you have knowledge. For example, “Joe is a conscientious and helpful neighbor,” or “for
more than 20 years,Joe has been actively involved with the Special Olympics,” or “Joe”
generously sponsored three teams in the Rockland County Little League,” or anything that
shows his standing in the community.

Fourth, add anything else you know about “Joe” that would help convince the Court that
he should be given as much consideration and leniency as possible under all the circumstances.
For instance, “Joe is extremely devoted to his children [grandchildren], one of whom is an
Olympic Gold Medal winner, or “I was shocked to learn of the charges against Joe because he is
an upstanding and honorable person. He has already suffered greatly as a result of these truly
aberrant charges and Joe has learned a hard lesson from all of this.”

Respectfully yours,
\
